Citation Nr: 1720763	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for left ankle disability, to include as due to service-connected right ankle and right knee disabilities.  


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to December 1999, May 2002 to December 2002, and from January 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This matter was remanded by the Board in a November 2012 decision for issuance of a Statement of the Case (SOC).  A SOC was issued in December 2012.  
Therefore, the Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Additional development is needed for the Veteran's left ankle disability claim.  The Veteran alleges that he has a left ankle disability that is secondary to his service connected right ankle and right knee disabilities.  See Correspondence, p.1, received 12/31/2009; see also VA 9 Appeal to Board of Appeals, p.2, received 01/31/2013.  The Veteran specifically asserts that his left ankle compensates for the weakness from his service-connected right ankle and right knee disability, which results in a decline in movement and stability.  Id.  Additionally, the Veteran contends that he experiences "locking of the ankle" which limits movement of the ankle joint after walking or standing for an extended period of time and also prevents him from driving a car or performing a job that requires long periods of standing.  Id.  

The Veteran underwent VA examinations in December 2008 and March 2010.  The VA examiner from December 2008 diagnosed the Veteran with a normal left ankle and determined that there was no evidence of pain with active motion, instability, tendon abnormality, as well as angulation.  See VA Examination, p. 2, 4-5, received 12/19/2008.  The VA examiner from March 2010 found that the left ankle was normal, however had objective findings of pain with repetitive motion and decreased range of motion with repetitive usage.  See VA Examination, p.2, received 03/29/2010.  It is unclear if the examiner was referring to both ankles or just the right in the prior statement.  In any case, the Board will find for the purposes of this remand that the statement applies to both ankles.  Further, VA medical treatment records from April 2009, June 2010, and August 2011 all list chronic pain of bilateral ankles post laceration of right knee and left ankle sprain from service.  See CAPRI, p. 2, 9, 14-16, received 06/15/2012.  Therefore, because VA treatment records show complaints about weakness, limited range of motion and the assessments/chronic problems lists note chronic pain of the bilateral ankles.  The Board finds that the competent evidence indicates persistent or recurrent symptoms of disability.  

The record reflects that the Veteran was attending nursing school.  See, e.g., June 2010 VA primary care note.  As such, the Board finds that the Veteran's competent statements, as noted above, indicated that his current, persistent left ankle symptoms may be associated with the previously noted in-service event.  Therefore, the Board finds that a remand for a VA examination is necessary.

The Board also notes that additional VA records may be missing as the record currently contains treatment records for the left ankle until August 2011; all outstanding, relevant VA treatment records should be acquired and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from August 2011 to present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2. After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his ankle disability.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.  

After review of the claims file and examination of the Veteran, the examiner should state all ankle disabilities found since the filing of this claim in April 2008.  

The examiner is asked to provide opinions for the following:  

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability was proximately due to or the result of (in whole or in part) by his service-connected right ankle/knee disability?  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability was aggravated (permanently made worse beyond its natural progression) by his service-connected right ankle/knee disability?  

If aggravation is found, the examiner should attempt identify the baseline level of disability prior to such aggravation.  

c. If the Veteran's left ankle disability was not caused or aggravated by his service-connected left ankle/knee disability, is it at least as likely as not (50 percent or greater probability) that the left ankle disability is otherwise etiologically related to his periods of active military service?  

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3. If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  



